IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                              NO. 2015-CP-01511-COA

JAMES GANDY A/K/A JAMES GANDY, JR.                                      APPELLANT

v.

STATE OF MISSISSIPPI                                                      APPELLEE

DATE OF JUDGMENT:                        08/31/2015
TRIAL JUDGE:                             HON. WAYMAN DAL WILLIAMSON
COURT FROM WHICH APPEALED:               JONES COUNTY CIRCUIT COURT,
                                         SECOND JUDICIAL DISTRICT
ATTORNEY FOR APPELLANT:                  JAMES GANDY (PRO SE)
ATTORNEY FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                         BY: LAURA HOGAN TEDDER
NATURE OF THE CASE:                      CIVIL - OTHER
TRIAL COURT DISPOSITION:                 DENIED PETITION FOR AN ORDER TO
                                         SHOW CAUSE
DISPOSITION:                             APPEAL DISMISSED - 03/07/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., BARNES AND FAIR, JJ.

       LEE, C.J., FOR THE COURT:

¶1.    In this appeal, we must decide whether the Circuit Court of Jones County properly

denied James Gandy Jr.’s motion for an order to show cause. We dismiss for lack of

jurisdiction.

                      FACTS AND PROCEDURAL HISTORY

¶2.    On September 16, 1985, Gandy was convicted in the Circuit Court of Jones County

of kidnapping and sentenced as a habitual offender under Mississippi Code Annotated

section 99-19-81 (Rev. 2015) to life in the custody of the Mississippi Department of
Corrections.

¶3.    Several days later, on September 24, 1985, Gandy escaped from jail. As a result, on

October 21, 1985, the State filed a motion to dismiss Gandy’s direct appeal, which the circuit

court granted.1

¶4.    Nearly thirty years later, in July 2013, Gandy filed a motion for postconviction relief

(PCR), claiming he received an illegal sentence. The circuit court dismissed Gandy’s PCR

motion as time-barred, and Gandy appealed. In Gandy v. State, 197 So. 3d 427, 429 (¶11)

(Miss. Ct. App. 2015), this Court affirmed finding that, although an illegal sentence is an

exception to the time-bar, Gandy’s sentence was not illegal.2

¶5.    In August 2015, Gandy filed a motion for an order to show cause, claiming he was

entitled to a copy of his trial transcript and sentencing hearing. In the alternative, Gandy

claimed that he received an illegal sentence. The circuit court denied Gandy’s motion,

finding Gandy abandoned his appeal when he escaped from jail, and noted that, due to the

dismissal of Gandy’s appeal, no trial transcript existed.        Gandy filed a motion for

reconsideration, which was denied. The trial court determined that pursuant to Derrick v.

State, 406 So. 2d 48, 48 (Miss. 1981), Gandy had failed to show good cause why his appeal

should be reinstated. Gandy appeals.



       1
        The record does not indicate when Gandy was captured, only that he was still at
large when the State filed its motion to dismiss.
       2
        Gandy’s motion for rehearing was denied. In May 2016, Gandy filed a petition for
a writ of certiorari with the Mississippi Supreme Court, which was denied on August 8,
2016.

                                              2
                                       DISCUSSION

¶6.    In his only issue on appeal, Gandy claims he is entitled to a trial transcript. However,

Gandy filed this request as an independent action in the circuit court through a motion to

show cause. A prisoner does not have “the right to institute an independent, original action

for a free transcript or other documents, and then if dissatisfied with the [circuit court’s]

ruling, to directly appeal that ruling to this court as a separate and independent action.”

Fleming v. State, 553 So. 2d 505, 506 (Miss. 1989). In cases such as this, the proper result

is to dismiss the appeal. See Haynes v. State, 174 So. 3d 953, 955 (¶8) (Miss. Ct. App.

2015); Wooten v. State, 127 So. 3d 322, 323 (¶8) (Miss. Ct. App. 2013).

¶7. THIS APPEAL IS DISMISSED. ALL COSTS OF THIS APPEAL ARE
ASSESSED TO JONES COUNTY.

    IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON, FAIR, WILSON,
GREENLEE AND WESTBROOKS, JJ., CONCUR.




                                              3